Citation Nr: 1702194	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO. 08-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), from September 26, 2005, to November 24, 2007.

2. Entitlement to a disability rating in excess of 70 percent for PTSD, from February 1, 2008.

3. Entitlement to a total disability rating based on unemployability (TDIU) due to service-connected PTSD, from September 26, 2005, to November 24, 2007.


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for PTSD, effective September 26, 2005 (the date of the claim for service connection). In May 2006, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned. In December 2007, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2008.

During the pendency of this appeal, in an April 2007 rating decision, the RO granted a higher, initial 30 percent rating for PTSD from September 26, 2005. Later, in an August 2008 rating decision, the RO granted a temporary, 100 percent rating during a period of hospitalization from November 25, 2007, to January 31, 2008 (see 38 C.F.R. § 4.29), and thereafter continued a 30 percent rating for PTSD from February 1, 2008. As higher ratings for this disability are assignable before November 25, 2007, and after February 1, 2008, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal pertaining to evaluation of his PTSD as encompassing the first and second matters as set forth on the title page. Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a May 2009 rating decision, the RO denied a TDIU. The Veteran did not appeal that decision.

In August 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

In December 2009, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence. After completing the requested development, the AOJ continued to deny the claims (as reflected in a May 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In a decision dated January 2012, the Board denied the Veteran's claim for a rating greater than 30 percent for PTSD for the period prior to November 25, 2007, and from February 1, 2008. The Veteran subsequently appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court). By a November 2012 order, the Court remanded the claims to the Board pursuant to the terms of a Joint Motion for Remand.

In December 2012, the Veteran's attorney submitted evidence that included an opinion that the Veteran is unemployable due to service-connected PTSD, which was deemed to raise the matter of the Veteran's entitlement to a TDIU due to PTSD as a component of his claim for a higher initial rating for PTSD. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an April 2013 decision, the Board granted the Veteran a higher, 70 percent rating for PTSD and a TDIU, each effective February 1, 2008, and remanded the claims for an initial rating for PTSD in excess of 30 percent from September 26, 2005, to November 24, 2007, and rating for PTSD in excess of 70 percent from February 1, 2008, as well as the claim for a TDIU due to PTSD from September 26, 2005, to November 24, 2007.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Veteran also has a separate paperless, electronic Virtual VA file. A review of the Virtual VA file reveals that it contains records of the Veteran's ongoing treatment with VA providers. Otherwise, the documents are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2. From the September 26, 2005, effective date of the award of service connection, until November 24, 2007, the Veteran's PTSD was manifested by symptoms including depressed mood, feelings of detachment, dysphoria, and lack of motivation or interest in activities; intrusive thoughts; hypervigilance and an exaggerated startle response; anxiety and panic attacks; anger and irritability; chronic sleep disturbances, including nightmares; impaired concentration and focus; and social isolation and avoidance behaviors. Collectively, these symptoms are of the type and extent, frequency, and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

3. Since February 1, 2008, the Veteran's PTSD has been manifested by symptoms including depressed mood, feelings of detachment, dysphoria, and lack of motivation or interest in activities; intrusive thoughts; hypervigilance and an exaggerated startle response; anxiety and panic attacks; anger and irritability; chronic sleep disturbances, including nightmares; impaired concentration and focus; and social isolation and avoidance behaviors. Collectively, these symptoms are of the type and extent, frequency, and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

4. The applicable schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.

5. The Veteran has been awarded service connection for PTSD, herein rated as 70 percent disabling from the September 26, 2005, effective date of the award of service connection, until November 24, 2007.

6. The Veteran's service-connected PTSD met the percentage requirements for a schedular TDIU, from September 26, 2005, to November 24, 2007, and the collective evidence suggests that his service-connected PTSD precluded him from obtaining and retaining substantially gainful employment consistent with his education and vocational experience for that period.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD, from September 26, 2005, to November 24, 2007, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a rating in excess of 70 percent for PTSD, from February 1, 2008, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU, from September 26, 2005, to November 24, 2007, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.40, 3.41, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-56 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), a well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In an April 2009 pre-rating letter, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for a TDIU. Further, in a January 2010 post-rating letter, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for a higher rating for his service-connected PTSD. These letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA. In addition, the letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After the award of service connection, and receipt of the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A. See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)). Nevertheless, the May 2011 SSOC includes citation to the full rating criteria for evaluating PTSD, and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration (the timing and form of which suffices, in part, for Dingess/Hartman).

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided. Pertinent medical evidence associated with the claims file includes the Veteran's VA treatment records and private treatment records, as well as records of the Veteran's award of disability benefits from the Social Security Administration (SSA). The Veteran has also been provided multiple VA examinations, most recently in April 2011, to address the matters herein decided. The adequacy of these VA examinations has not been challenged. Also of record and considered in connection with these claims is the transcript of the hearing and various written statements provided by the Veteran and his representative, on his behalf. The Board finds that no further AOJ action to develop these claims, prior to appellate consideration, is required.

In the April 2013 remand, the Board directed the AOJ to undertake appropriate action to associate any outstanding VA treatment records with the Veteran's claims file. In addition, the AOJ was instructed to give the Veteran another opportunity to submit additional evidence in support of his claims. The Board finds that the AOJ substantially complied with the remand order, as the Veteran's VA treatment records were associated with the claims file; and the Veteran was informed of his opportunity to submit additional evidence in a May 2015 letter. Thus, no further action with regard to the claims herein decided is necessary, as the AOJ substantially complied with the remand instructions. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Evidence submitted by the Veteran and obtained by the Board consists of private and VA treatment records, as well as VA examinations conducted in February 2006, August 2008, March 2009, and April 2011, and letters from the Veteran's treatment providers and an evaluation conducted by a private psychotherapist in October 2016.

On VA examination in February 2006, the Veteran arrived casually dressed, and was noted to be cooperative, polite, alert, and fully oriented. His mood was depressed, and his affect was restricted. Recent and remote memory were good. The Veteran made two undetected errors on serial 7s and could spell "world" forward, but omitted the "r" when spelling the word backwards. Thought processes were linear and goal-oriented. The Veteran described some suicidal ideation in the past but never any intent. He reported that he was a handyman and was self-employed. He could duplicate a design and write a coherent and legible sentence. He could perform simple calculations with ease, and could recall presidents successfully. The examiner found the Veteran was competent and employable, although noting that he would do best in a work environment that did not require him to have much contact with others, and assigned a GAF score of 60.

On VA examination in August 2008, the Veteran's speech was articulate. Thought processes were logical and goal oriented. He had good orientation skills, math skills, and long-term memory skills. His visual motor, visual spatial, language and comprehension, and organization and planning skills were intact. There was some difficulty with concentration and working short-term memory. The Veteran reported some improvement in symptoms. He reported learning to cope better and stated that medication, counseling, and inpatient intervention had all been helpful. Treatment reports showed hospitalization in the PTSD program and ongoing outpatient group therapy. The Veteran reported weekly symptoms associated with hyperarousal, re-experiencing, intrusive memories, irritability, startling, and avoidance of military topics. The Veteran was able to maintain activities of daily living, and social functioning was grossly intact, but for irritability. The Veteran reported that he stopped working in 2006 due to physical problems and irritability. The examiner assigned a GAF score of 60, and noted that the Veteran's PTSD signs and symptoms caused an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but that he generally demonstrated satisfactory functioning with regard to routine behavior, self-care, and conversation.

On VA examination in March 2009, the Veteran described symptoms of weekly nightmares, sleep disturbances, hyperarousal and avoidance behaviors, irritability, anger, weekly panic attacks, and intrusive thoughts. He reported a lack of motivation, sadness, low energy, and depression. He reported getting together with friends from his therapy group once per week. On mental status examination, the Veteran was assigned a score of 22 out of 30, which was in the mildly impaired range. The examiner described the Veteran as cooperative with a mildly anxious mood and noted that he had difficulty with eye contact. Speech was normal and without pressure, thought processes were goal-directed and logical, and the Veteran was oriented to date, place, and time. The examiner observed no inappropriate behavior and noted the Veteran could maintain activities of daily living, including hygiene. Thought processes and communication were not impaired, but social functioning was impaired due to symptoms of hypervigilance and avoidance. Despite this, it was noted that the Veteran had been in a relationship with his girlfriend for six or seven years, and that he got together with friends once or twice per week. He was assigned a GAF score of 58. The examiner concluded that there was an occasional decrease in work efficiency or intermittent periods of the inability to perform occupational tasks, but generally satisfactory functioning.

On VA examination in April 2011, the Veteran's mood was neutral, his speech was articulate, his thought processes were logical and directed, and his motor functioning was intact. The Veteran reported minor deficits in memory and concentration, although orientation and compatible skills were grossly intact, as was language and comprehension. The Veteran was able to maintain daily activities and was found capable of managing financial affairs. He reported that he lived alone, but that his girlfriend lived in near proximity and that they saw each other regularly. The examiner noted the Veteran stopped working in 2006 and was in receipt of SSA benefits. The diagnosis was chronic PTSD of mild to moderate severity. A GAF score of 59 was assigned. The examiner opined that the Veteran's symptoms could cause an occasional decrease in work efficiency or periods of inability to perform occupational tasks, but that he was generally functioning satisfactorily. The examiner indicated the Veteran had the ability to perform at least simple work in a loosely supervised environment.

VA treatment records indicate treatment for PTSD from August 2005 to August 2015. In August 2005, the Veteran complained of nightmares and disrupted sleep. He was casually dressed, grooming was appropriate, and there was good eye contact. He was found to manifest symptoms of reexperiencing, avoidance symptoms, and arousal. He was assigned a GAF score of 52. During an October 2005 VA treatment visit, the Veteran was noted to be alert, attentive, and oriented in all spheres, although he related ongoing problems with anger and irritability. By way of example, the Veteran stated that he had been self-employed since he had thrown a hammer at a previous supervisor. He also reported nightmares and intrusive thoughts and was observed to display a dysphoric mood, although he reported an ongoing relationship with his girlfriend and his adult children. He denied suicidal or homicidal ideation and was assigned a GAF score of 52. 

In January 2006, the Veteran was noted to suffer from poor sleep and anger management problems. He again denied any thoughts of suicidal or homicidal ideation. He was assigned a GAF score of 52. In March 2006, he reported poor sleep and difficulty managing his anger. He was again assigned a GAF score of 52. Similarly, during treatment visits in May 2006, June 2006, August 2006, and October 2006, the Veteran reported sleep problems, denied suicidal or homicidal ideation, and was assigned a GAF score of 52. In June 2006, the Veteran specifically reported that he had not been working recently, and in September 2006, he stated that his finances were "tight" due to his inability to find work. During a December 2006 visit, the Veteran reported that he was isolating more and did not leave his home much except to see his girlfriend. He reported having "nearly constant thoughts that he would be better off dead but has no plans to harm himself." He stated at that time that he was still unable to find work. His GAF score was assessed as 49 at that time.

In January, March, June, and July 2007, the Veteran reported poor sleep, denied suicidal or homicidal ideation, and was assigned a GAF score of 49. During an April 2007 treatment visit, the Veteran reported that he was having "frequent thoughts that he would be better off dead" but denied any active suicidal or homicidal ideation. At that time, he was again assigned a GAF sore of 49. In August 2007, the Veteran reported nightmares and difficulty with concentration, understanding, following instructions, and getting along with others. He was assigned a GAF score of 52. In September 2007, the Veteran was cooperative and pleasant. He showed mild anxiety with irritability. He reported sleep disturbances and social aversion. He was assigned a GAF score of 52. Notes from October and November 2007 treatment visits similarly reflect the Veteran's report of irritability and anger, as well as problems with nightmares and poor sleep. His GAF score was assessed as 45 in October 2007 and as 47 in November 2007. In February 2008, the Veteran reported that he was isolating more but continued to attend therapy group and socialize with his girlfriend. He again denied active suicidal or homicidal ideation and was assigned a GAF score of 45. 

In a September 2008 letter, the Veteran's VA treatment provider stated that the Veteran's symptoms included avoidance, emotional numbing, social isolation, hypervigilance, an increased startle response, irritability, intrusive thoughts, insomnia, and nightmares. He opined that the Veteran was unable to maintain gainful employment due to his PTSD. In an October 2008 letter, a second VA provider stated that the Veteran's symptoms included intrusive recollections, nightmares, insomnia, irritability, and social anxiety and avoidance.

In February 2009, the Veteran's affect was observed as "social." He was assigned a GAF score of 55. In a separate February 2009 record, the Veteran was found to be stable, and he denied suicidal and homicidal ideation. His therapist noted that he did not appear to be "gravely disabled." He was assigned a GAF score of 55. In June 2009, the Veteran again denied homicidal and suicidal ideation but displayed a flat mood and affect. He reported ongoing symptoms of nightmares, anger, avoidance, anxiety, and a lack of interest in activities and was assigned a GAF score of 51. He stated in August 2009 and again in October 2009 that he was still having nightmares every night but that he was more active with his friends and isolating less. He again denied any suicidal or homicidal ideation on those occasions.

In a July 2009 letter, the Veteran's treating psychiatrist reiterated the description of the Veteran's symptoms as described in the October 2008 letter. The psychiatrist additionally indicated that the Veteran's PTSD has a significant impact on his ability to seek and maintain regular employment. The psychiatrist further submitted a Mental Residual Functional Capacity Assessment in September 2009, a record from the Veteran's application for SSA benefits. In that record, the psychiatrist noted that the Veteran displayed "marked limitation" in multiple areas, including the ability to maintain attention and concentration for extended periods, the ability to perform activities on a schedule, the ability to carry out a routine without supervision, and the ability to accept instructions and criticism from supervisors. In a February 2010 letter, the psychiatrist stated that the Veteran is totally and permanently disabled from his PTSD.

Records dated in 2010 reflect that the Veteran was seen on a monthly basis for PTSD treatment. In those visits, the Veteran reported that he continued to experience irritability, anger, sleep interruption with nightmares, and intrusive thoughts but was maintaining a good relationship with his long-term girlfriend. He was noted to have a dysthymic mood on multiple occasions in 2010 and was assigned GAF scores of 49 to 50. 

In February 2011, the Veteran was alert, casually dressed, and soft spoken. He was noted to have a "grumpy" affect but also a sense of humor. His thought processes were linear, and there was no suicidal or homicidal ideation. A February 2011 letter from the Veteran's VA treating psychiatrist is an exact duplicate of the July 2009 letter. Later records from June 2011 and October 2011 reflect that the Veteran continued to report problems with nightmares and sleep interruptions, although he denied any suicidal or homicidal ideation and reported an ongoing relationship with his girlfriend. The assigned GAF score was 50 on both occasions. 

More recent records from 2012 through 2015 document that the Veteran's nightmares were lessening in frequency; he stated that they would "come and go" rather than occur every night. He denied suicidal or homicidal ideation and was consistently assigned a GAF score of 50 on each treatment visit from January 2012 to August 2015. Additionally, the Veteran and his girlfriend moved in together in 2013, and although the Veteran initially reported some stress, he stated in August 2013 that he was isolating less and experiencing anxiety attacks only twice per week. During 2013 and 2014, the Veteran reported several visits with friends and his adult children, although he continued to report symptoms of avoidance and anxiety, particularly in crowds. In August 2015, the Veteran was noted to be les grumpy and to have fewer nightmares.

In October 2016, the Veteran submitted an evaluation from a private psychotherapist. At that time the psychotherapist noted that the Veteran had experienced suicidal and homicidal ideation in 2007 and had consistently displayed symptoms of distressing dreams and nightmares, intrusive thoughts, and feelings of detachment from others and diminished interest in activities. She also noted that the Veteran had consistently displayed a restricted affect and reported ongoing problems with sleep disturbance, including nightmares. He was also noted to have consistently experienced difficulty concentrating and had problems with irritability and anger outbursts. She noted that he had a high school education and had been able to obtain only irregular, infrequent "marginal employment" during the initial rating period, working at most eight hours per week. She further documented the Veteran's report that because he had not been able to earn a living wage during the period in question, he had been living off his credit cards, causing him to accumulate approximately $50,000 in debt. The psychotherapist opined that during the initial rating period from September 26, 2005, to November 24, 2007, the Veteran's PTSD had had a "serious impact on his ability to obtain and maintain substantially gainful employment" and caused "profound disturbances in [the Veteran's] occupation, family, social and community functioning."

The Veteran also has submitted written lay statements. In a February 2009 letter, the Veteran's former spouse reported incidents in which the Veteran relived events from military service, which involved crying, calling for help, and ducking for cover. She also described the Veteran's sleep disturbances, including sweating, tossing and turning, crying, and yelling. In an undated statement, two family friends described the Veteran's ongoing trouble with flashbacks and sleep disturbances. They also indicated that the Veteran has trouble trusting others, is impatient and jumpy, and isolates himself socially.

A. PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126. In this case, as the AOJ already assigned staged ratings for the Veteran's PTSD, the Board must consider the propriety of the ratings assigned, as well as whether any further staged rating is appropriate.

The ratings for the Veteran's PTSD have been assigned under Diagnostic Code 9411. However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula. See 38 C.F.R. § 4.130 (2016).

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Id. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126(a) (2016). Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b) (2016).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014. See 79 Fed. Reg. 45,093 (Aug. 4, 2014)].

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Based on a review of the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board first finds that, for the initial rating period from September 26, 2005, to November 24, 2007, an initial 70 percent, but no higher, rating is warranted for his service-connected PTSD.

For this initial period under consideration, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms such as the following: depressed, dysphoric mood; reexperiencing his traumatic in-service stressors, including nightly nightmares and intrusive memories; frequent panic or anxiety attacks; problems with anger and irritability; chronic sleep disturbances; social isolation and avoidance; emotional numbing; hypervigilance and a heightened startle response; lack of motivation or interest in activities; problems with attention and concentration; and problems with memory. However, mental status examinations consistently found the Veteran to be alert and oriented to time, place, and person; his speech and thought processes were normal; and his judgment was no more than mildly impaired. Collectively, these symptoms are of the type and extent, frequency, and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. Thus, the Board finds that the evidence indicates that the Veteran's PTSD initially resulted in a level of occupational and social impairment which more closely approximates a 70 percent disability rating for the initial rating period from September 26, 2005, to November 24, 2007.

However, at no point during the period in question was the Veteran's PTSD shown to result in total occupational and social impairment.

For example, from September 26, 2005, to November 24, 2007, despite twice being noted by his treatment providers to have experienced passive thoughts that he would be "better off dead," the Veteran consistently denied active suicidal and homicidal ideation to both treatment providers and VA examiners, and he was consistently found to not experience hallucinations or delusions. Further, the Veteran's speech was never illogical, obscure, circumstantial, or irrelevant. There is further no indication that any behavior resulted in any effect upon the Veteran's routine activities, or that his anxiety or depression was near-continuous or affected his ability to function independently. Mental status examinations from the applicable time period consistently found the Veteran to be alert and oriented to time, place, and person, and there is no indication that the Veteran neglected his personal appearance or hygiene.

Although the medical evidence of record clearly indicates that the Veteran suffered from problems associated with anger and irritability from September 26, 2005, to November 24, 2007, there is nothing to suggest that he was unable to control his impulses or was prone to periods of violence, such that his level of occupational and social impairment warranted a 100 percent rating. Further, to the extent that the Veteran's PTSD resulted in symptoms of social avoidance and isolation, the Board finds that such symptomatology is contemplated by the 70 percent rating herein assigned.

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 70 percent rating, as well as the higher 100 percent rating, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); Mauerhan, supra. However, as discussed above, the Board finds that, for the period from September 26, 2005, to November 24, 2007, the evidence of record simply does not show that the Veteran manifested symptomatology that is of the type, extent, frequency, and severity to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by any higher rating under VA's rating schedule.

Since February 1, 2008, the Board finds that the Veteran's PTSD symptoms have not more nearly approximated a rating in excess of 70 percent under the General Rating Formula as they have not been shown to be of such a severity or frequency as to result in total occupational and social impairment. The Veteran has not exhibited symptoms indicative of a 100 percent rating for the period from February 1, 2008, nor is there any evidence or medical opinion that the Veteran has been totally occupationally and socially impaired.

In this regard, since February 1, 2008, there has been no subjective or objective evidence of gross impairment to thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, intermittent inability to perform activities of daily living, or memory loss for names of close relatives, own occupation, or own name.

Also, the Veteran has consistently denied active suicidal and homicidal ideation or plan at each VA examination conducted during this period and in all the treatment records during the relevant period. None of the psychiatrists or psychologists of record have found him to be a persistent risk for suicide or for harming others. Moreover, the evidence does not reflect symptoms of the type, extent, frequency, and/or severity ( as appropriate), that demonstrate total social impairment. The Veteran's reports to physicians show that he has had a good relationship with his long-term girlfriend, with whom he bought a house in 2013, and that he continues to visit his adult children, as well as several friends from his therapy group. Thus, although his social support system has been limited, it does exist. 

Thus, the Board finds that, for the period beginning on February 1, 2008, the Veteran's psychiatric symptoms and functional impairment fall into the moderate to serious range, and this PTSD is not shown to have resulted in more than occupational and social impairment with deficiencies in most areas. Accordingly, his symptoms have most closely approximated the currently assigned 70 percent rating, rather than the maximum, 100 percent rating. Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent for his PTSD from February 1, 2008.

The Board further finds that none of the GAF scores assigned during the periods under consideration, alone, provides a basis for assignment of any higher rating. In this case, as noted, during the relevant time periods, the Veteran was assigned GAF scores ranging from 45 to 60. Under the DSM-IV, GAF scores of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).. The Board finds that these assigned GAF scores are consistent with no more than the level of impairment contemplated by the assigned ratings and do not provide a basis for any higher rating for any period in question. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no pertinent point has the Veteran's PTSD been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate. Thun v. Peake, 22 Vet. App. 111, 115 (2008). The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996). See also Thun, supra. 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). See 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. See Thun, supra.

Here, the Board finds that the applicable rating criteria for PTSD reasonably describe the Veteran's disability levels and symptomatology throughout the course of the periods on appeal and provide for additional or more severe symptoms than currently shown by the evidence. The Board also notes that it has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria. See Mauerhan, 16 Vet. App. 436. The Board further acknowledges that the Veteran's PTSD has impacted his ability to work but notes that such factor is contemplated in the rating criteria, which consider the effects of PTSD symptomatology on both occupational and social functioning. In short, the Veteran's disability picture for each time period under consideration is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate. See Thun, 22 Vet. App. at 115. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. Here, however, the appeal only involves evaluation of PTSD, appropriately evaluated as a single disability. As the Board has fully considered the functional effects of the Veteran's PTSD in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R § 3.321(b)(1) are not met, and referral of the Veteran's increased-rating claim for extra-schedular consideration is not required. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the record presents no basis for further staged rating of the Veteran's PTSD, pursuant to Fenderson, and that, affording the Veteran the benefit-of-of the doubt, an initial 70 percent rating is warranted from September 26, 2005, to November 24, 2007, but that the preponderance of the evidence is against assignment of a rating in excess of 70 percent from February 1, 2008. See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU, for the appeal period in question from September 26, 2005, to November 24, 2007. In this regard, service connection is currently in effect for PTSD, herein rated as 70 percent disabling throughout the period in question. As the Veteran is thus eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a), from September 26, 2005, to November 24, 2007, the remaining, question is whether the Veteran's service-connected PTSD rendered him unable to obtain or retain substantially gainful employment during the period in question.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the period from September 26, 2005, to November 24, 2007.

Initially, the Board notes that the Veteran has a high school education and did not attend college. He has stated he was unemployed since at least 2007 but had worked only "odd jobs" prior to that point and had not been earning a substantial income for several years. In particular, the Veteran reported on a March 2008 SSA form that he first started having trouble working in 2005 and had been working only six to eight hours a week from that point until July 2007, at which time he stopped working entirely. The Veteran has further stated that his inability to work is due to his service-connected PTSD.

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from September 26, 2005, to November 24, 2007.

Initially, the Board recognizes that the Veteran was employed for at least some portion of the period in question, from September 26, 2005, to November 24, 2007. However, the evidence shows that he has not been gainfully employed at any time during this period. Rather, he has credibly stated that he was able to work only some of that time as a self-employed handyman and was struggling to make ends meet due to his inability to work more than six to eight hours per week. Further, review of the file reveals persuasive evidence to the effect that the Veteran's service-connected PTSD represents a significant obstacle to his employability. VA treatment records consistently describe limitations produced by the Veteran's PTSD, such as difficulty concentrating, controlling his anger, and interacting with others. The Board acknowledges that some examination reports individually suggest that the Veteran might have been capable of employment during the period in question. However, the Board finds that, when considered together, the numerous treatment records documenting the Veteran's difficulty with finding and keeping work, as well as the symptomatology described on a consistent basis from September 26, 2005, to November 24, 2007, are persuasive evidence that the Veteran was unable to obtain and maintain substantially gainful employment from September 26, 2005, to November 24, 2007.

Significantly, the Board looks to the October 2016 private psychotherapist's report, in which the examiner stated that she reviewed the Veteran's entire claims file and interviewed him multiple times in reaching the conclusion that he was "no[t] ... able to gainfully employed at all" during the period from September 26, 2005, to November 24, 2007, due to his service-connected PTSD. In her reasoning, the psychotherapist noted that the Veteran's symptoms of inability to deal with authority, interact with others, and control his anger prohibited him from being able to work during that time. Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). With this in mind, the Board finds the October 2016 private psychotherapist's report highly probative. Further, the Board finds no adequate basis to reject the competent medical opinions provided by the private psychotherapist in October 2016 based on a lack of credibility. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

In sum, given the totality of the lay and medical evidence-to include the Veteran's statements, numerous medical evaluations and records, and the report of the October 2016 evaluation by the private psychotherapist-the Board finds that the evidence on the question of whether the Veteran's service-connected PTSD precluded him from obtaining and maintaining gainful employment from September 26, 2005, to November 24, 2007, is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant. See 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Accordingly, given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU for the period from September 26, 2005, to November 24, 2007 are met.




	(CONTINUED ON NEXT PAGE)



ORDER

An initial, 70 percent disability rating for PTSD, from September 26, 2005, to November 24, 2007, is granted, subject to the legal authority governing the payment of compensation. 

A disability rating in excess of 70 percent for PTSD, from February 1, 2008, is denied.

A TDIU, from September 26, 2005, to November 24, 2007, is granted, subject to the legal authority governing the payment of compensation.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


